Citation Nr: 0725030	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-26 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee condition.  

2.  Entitlement to service connection for a claimed left knee 
condition.  

3.  Entitlement to service connection for a claimed right 
shoulder condition.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1993 to 
May 2002.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
RO.  



FINDINGS OF FACT

There is no competent evidence showing that the veteran is 
currently diagnosed with a right knee, left knee or right 
shoulder disability.  



CONCLUSION OF LAW

1.  The criteria for service connection for a right knee 
condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

2.  The criteria for service connection for a left knee 
condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

3.  The criteria for service connection for a right shoulder 
condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006).  

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in January 2003 that informed him of VA's 
responsibility concerning obtaining evidence to substantiate 
his claims.  

The letter provided him with the information and evidence  
needed to substantiate his claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to send information 
describing additional evidence or to send the evidence itself 
that pertained to the claims to the RO.  

The letter also asked the veteran to identify the name and 
address of any individual, agency or company that might have 
private medical records that he thought might help decide his 
claims.  He was informed that VA may be able to help him 
obtain these records and he was requested to complete and 
return signed authorization forms to allow the RO to obtain 
records from the medical providers he identified.  

The RO requested the veteran to clarify if the specific 
providers he identified in his claim for benefits were 
private doctors/facilities that would not be included in his 
service medical records; however, the veteran never 
responded.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to each claim on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the January 2003 letter was sent to the veteran 
prior to the issuance of the February 2003 rating decision.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran to include his service medical records.  He was 
afforded a VA general examination in January 2003 and a VA 
joints examination in May 2004; the reports are associated 
with the claims file.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, 
existing evidence pertinent to the claims on appeal not 
already of record.  Therefore, the Board finds that the duty 
to assist requirements has been satisfied.  

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  

Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  

As previously stated, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection; however, he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  

Although the veteran was not provided notice on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision, as the 
Board concludes below that each of the claims for service 
connection on appeal are denied. Therefore, any question 
regarding the assignment of a disability rating or an 
effective date is rendered moot.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



II.  Analysis

The veteran contends that he had no complaints of bilateral 
knee pain or right shoulder instability and pain until his 
service in the Marine Corps.  

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).  

The service medical records (SMRs) show that the veteran 
complained of right knee pain in November 1993 while running.  
He denied any trauma to the right knee.  On examination, he 
had full range of motion, good strength, no effusion, no 
crepitus, and a normal gait.  He had tenderness to palpation 
to medial and anterior-medial aspect of  patellar.  He was 
diagnosed with patellar tendonitis at that time.  

In June 1996, the veteran was evaluated for complaints of 
left knee pain after a 9 mile run.  He denied any history of 
trauma.  On examination, he had full range of motion without 
tenderness, effusion, edema or gait impairment.  He was 
assessed with tendonitis, left knee.  

An October 1997 record reflects an assessment of mild left 
knee effusion.  In a December 1997 self report of medical 
history the veteran stated that his knees swelled up a lot 
after running and click and pop.  The examiner noted this was 
not considered disabling.  

His February 2002 final physical examination notes that the 
veteran had a history of chronic knee pain.   

In regards to the right shoulder, the SMRs reflect that in a 
December 1997 self report of medical history, the veteran 
complained of painful shoulder that clicked and popped, but 
the examiner noted this was not considered disabling.  

The veteran was evaluated for recurrent right shoulder pain 
in November 2000, consistent with impingement syndrome on 
examination; however, an x-ray report showed normal right 
shoulder series.  The SMRs also reflect that the veteran 
received physical therapy for complaints of right shoulder 
pain.  

On final physical examination in February 2002, the examiner 
noted that the veteran had a history of chronic shoulder 
pain.  

The post-service medical evidence does not establish that the 
veteran currently has a left knee, right knee or right 
shoulder disability.  

In this regard, a January 2003 VA general examination 
revealed that the veteran complained of right shoulder 
weakness that began to ache around March 2002; however, it 
was not related to any specific injury.  The X-ray studies of 
the shoulders were normal and no right shoulder disability 
was diagnosed.  

As to his knees, the veteran also denied any known injury.  
He stated that they started bothering him around boot camp, 
when he began to have edema with running.  The examiner noted 
normal radiographs of the knees and did not diagnosis a 
current left or right knee disability.  

The veteran was afforded a VA joints examination in May 2004 
that showed that   the examiner had reviewed the claims file 
and had ordered new x-ray studies.  

The veteran complained of pain with sleeping and also stated 
that he felt like his shoulder was coming out of the socket 
when playing basketball.  As to his knees, he complained of 
pain that prevented him from running and aching in his knees 
from working as a security guard.  

An examination of the right shoulder revealed that he had 
excellent muscular symmetry with a range of motion on 
manifested by forward flexion to 170 degrees and abduction to 
170 degrees, but no specific pain or pain with palpation of 
the AC joint or biceps tendon.  He had very minimal 
apprehension.  

The range of motion of his knees, bilaterally, was from 0 to 
135 degrees with mild effusion.  His knees were stable, and 
he had no tenderness.  His strength was 5/5, and repetitive 
motion did not result in weakness, fatigability or pain.  X-
rays of the right shoulder, right and left knees were normal.  

The VA examiner did not diagnose the veteran with a right 
shoulder or right or left knee condition.  Furthermore, 
noting that the veteran had no documented injury to his knees 
or right shoulder in service, he opined that it is not at 
least as likely (not at all likely) that the veteran had 
claimed disabilities related to military service.  

Moreover, the Board points out that neither the veteran nor 
his representative has presented, identified, or even alluded 
to the existence of any such medical evidence competently 
diagnosing the veteran with a right shoulder, right knee or 
left knee disability related to service.  

In light of the above, the Board finds that each claim of 
service connection on appeal must be denied because the first 
essential criterion for a grant of service connection-medical 
evidence of a current disability-has not been met.  

The Board has considered the veteran's statements that he has 
disabilities of the right shoulder, manifested by 
instability, and right and left knees, manifested by pain, 
that began in service.  The veteran is competent as a lay 
person to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

However, the veteran is not competent to offer medical 
opinion as to a diagnosis of claimed disability as there is 
no evidence of record that the veteran has specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Consequently, his statements with regard to his subjective 
complaints and his history are competent, but they do not 
constitute competent medical evidence for the purpose of 
establishing current disability, or linking any current 
disability to service.  

In the present case, the medical evidence does not show a 
current diagnosis of a right shoulder disability or a right 
or left knee disability.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. §§ 1110, 1131; see also Degmetich 
v. Brown, 104 F.3d 1328 (1997).  

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability, and in the absence of proof of 
a present disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

Moreover, pain does not, by itself, without a diagnosed or 
identifiable underlying malady or condition, constitute a 
disability for which service connection may be granted.  See 
also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 
2001).  

As such, the Board finds that there is no competent evidence 
to support a finding that the veteran currently has a right 
knee, left knee or right shoulder disability upon which to 
predicate a grant of service connection.  

Accordingly, the benefit of the doubt doctrine of 38 U.S.C.A. 
§ 5107(b) is not for application in this case and the 
veteran's claims of service connection for a right knee, left 
knee or right shoulder condition must be denied.  





ORDER

Service connection for a claimed right knee condition is 
denied.  

Service connection for a claimed left knee condition is 
denied.  

Service connection for a claimed right shoulder condition is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


